PER CURIAM.
Contending that his trial counsel failed to honor his request to initiate an appeal, David Sword petitions this court for a belated appeal. Upon the state’s showing that Sword’s trial counsel denied that any request for an appeal was made, jurisdiction was relinquished to the circuit court with instructions to appoint a special master to conduct an evidentiary hearing. The special master concludes in his thorough and well-reasoned report that Sword did not request the taking of an appeal, and that he therefore has no legal entitlement to a belated appeal. Consistent with this recommendation, we deny the petition for writ of habeas corpus seeking belated appeal.
Relying on the special master’s findings and recommendations, the state has filed a motion regarding sanctions pursuant to section 944.28(2)(a), Florida Statutes (1999). However, the special master’s resolution of credibility questions adversely to petitioner is not sufficient to show that petitioner either knowingly or recklessly brought false information before the court. Accordingly, the state’s motion is denied.
WEBSTER and PADOVANO, JJ., CONCUR; JOANOS, J., CONCURS IN PART AND DISSENTS IN PART WITH WRITTEN OPINION.